DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/717,973 entitled "METHODS AND APPARATUS FOR AUTHORIZING AND PROVIDING OF GOODS" filed on December 17, 2019 with claims 1 to 20 pending.
Status of Claims
Claims 1-4, 6-8, 10-12, 14, 15 and 17-19 have been amended and are hereby entered.
Claims 1-20 are pending and have been examined.

Response to Amendment
The amendment filed July 14, 2022 has been entered. Claims 1-20 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed January 14, 2022.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Claims 1-20 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“broadcasting ….a first identifier” 
“receiving …an ephemeral ID….”
“providing … a second identifier ….”
“determining … whether the token is valid”
“directing … to perform a user-perceptible action for the user….”
“authorizes the user to enter or exit a location…”
These limitations clearly relate to managing transactions/interactions between user and/or administrator.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to   perform a user-perceptible action  or authorize a user to enter or exit a location recite   Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people  then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“short-range transceiver”, “device”,  “smart phone”, “data packet”, “server”, “processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
“token”:
generally linking to the particular technology of data tokenization as a means to perform an abstract idea   
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0048] A scanner can be manifested or implemented in many ways. … a scanner (also referred to as “device” herein; beacons, typically mobile devices, are referred to herein as “beacon” “user” or “smartphone”) can be a home appliance, …a consumer electronic device, and so on….[0051] Beacons can take various forms, most are Internet-enabled, but the most common are smartphones…[0055] a user device (e.g. a smart phone, …tablet…)…[0056]   the app can operate in most widely used personal devices, platforms or operating systems, such as Android, iOS, and others that run on phones….[0081] computing device 900 may be a hand-held computing device (e.g. Apple iPad, Microsoft Surface, Samsung Galaxy Note, an Android Tablet); a smart phone (e.g. Apple iPhone, Google Pixel, Samsung Galaxy S); a portable computer (e.g. netbook, laptop, convertible)”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
“opening a gate, unlatching a turnstile, displaying an image, playing audio data, unlatching a door, delivering a good, deactivating an alarm”: insignificant extra-solution activity to the judicial exception of user-perceptible action 
Claim 3: 
“processor”, “device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 4: 
“wide-area transceiver”, “device”, “server”, “processor”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 5: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 6: 
“processor”, “smart phone”, “short-range transceiver”, “server”, “data packet”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“token”: generally linking to the particular technology of data tokenization as a means to perform an abstract idea   
Claim 7: 
“processor”, “smart phone”, “short-range transceiver”, “server”, “data packet”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
  “biometric sensor”: merely applying sensor technologies  as a tool to perform an abstract idea
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0048] A scanner can be manifested or implemented in many ways. … a scanner (also referred to as “device” herein; beacons, typically mobile devices, are referred to herein as “beacon” “user” or “smartphone”) can be a home appliance, …a consumer electronic device, and so on….[0051] Beacons can take various forms, most are Internet-enabled, but the most common are smartphones…[0055] a user device (e.g. a smart phone, …tablet…)…[0056]   the app can operate in most widely used personal devices, platforms or operating systems, such as Android, iOS, and others that run on phones….[0081] computing device 900 may be a hand-held computing device (e.g. Apple iPad, Microsoft Surface, Samsung Galaxy Note, an Android Tablet); a smart phone (e.g. Apple iPhone, Google Pixel, Samsung Galaxy S); a portable computer (e.g. netbook, laptop, convertible)”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 8 recites: 
“perform a user-perceptible action”
“output a first identifier” 
“receive an ephemeral ID ….”
“output a second identifier….”
“determine whether the token is valid…”
“determine whether the transaction data indicates a success condition….”
These limitations clearly relate to managing transactions/interactions between user and/or administrator.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to output a first identifier or determine whether the transaction data indicates a success condition recite a commercial or legal interaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“short-range transceiver”, “device”,  “smart phone”, “data packet”, “server”, “processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
“token”:
generally linking to the particular technology of data tokenization as a means to perform an abstract idea   
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0048] A scanner can be manifested or implemented in many ways. … a scanner (also referred to as “device” herein; beacons, typically mobile devices, are referred to herein as “beacon” “user” or “smartphone”) can be a home appliance, …a consumer electronic device, and so on….[0051] Beacons can take various forms, most are Internet-enabled, but the most common are smartphones…[0055] a user device (e.g. a smart phone, …tablet…)…[0056]   the app can operate in most widely used personal devices, platforms or operating systems, such as Android, iOS, and others that run on phones….[0081] computing device 900 may be a hand-held computing device (e.g. Apple iPad, Microsoft Surface, Samsung Galaxy Note, an Android Tablet); a smart phone (e.g. Apple iPhone, Google Pixel, Samsung Galaxy S); a portable computer (e.g. netbook, laptop, convertible)”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 8 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 9: 
“opening a gate, unlatching a turnstile, displaying an image, playing audio data, unlatching a door, delivering a good, deactivating an alarm, and printing a receipt”: insignificant extra-solution activity to the judicial exception of user-perceptible action 
Claim 10: 
“processor”, “device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 11: 
“processor”, “device”, “short-range transceiver”, “server”, “data packet”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
  “biometric sensor”: merely applying sensor technologies  as a tool to perform an abstract idea
Claim 12: 
“processor”, “device”, “smart phone”,  “server”, “data packet”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
 “token”: generally linking to the particular technology of data tokenization as a means to perform an abstract idea   
Claim 13: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 14: 
 “encrypted”: generally linking to the particular technology of data encryption as a means to perform an abstract idea   
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0048] A scanner can be manifested or implemented in many ways. … a scanner (also referred to as “device” herein; beacons, typically mobile devices, are referred to herein as “beacon” “user” or “smartphone”) can be a home appliance, …a consumer electronic device, and so on….[0051] Beacons can take various forms, most are Internet-enabled, but the most common are smartphones…[0055] a user device (e.g. a smart phone, …tablet…)…[0056]   the app can operate in most widely used personal devices, platforms or operating systems, such as Android, iOS, and others that run on phones….[0081] computing device 900 may be a hand-held computing device (e.g. Apple iPad, Microsoft Surface, Samsung Galaxy Note, an Android Tablet); a smart phone (e.g. Apple iPhone, Google Pixel, Samsung Galaxy S); a portable computer (e.g. netbook, laptop, convertible)”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 15 recites: 
“broadcasting …a first identifier”
“receiving … an ephemeral ID….”
“providing … a second identifier ….”
“receiving …. a transaction amount…”
“determining … a financial server….”
“determining … user financial data…”
“providing … the user financial data and the transaction amount…”
“receiving …a response … wherein the response comprises an approved condition or an unapproved condition…”
“determining … whether the token is authentic”
“determining … whether the response is the approved condition”
“perform a user- perceptible action”
“determining the response is the approved condition”
These limitations clearly relate to managing transactions/interactions between user and/or administrator.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include determining … user financial data or providing   the user financial data and the transaction amount recite a commercial or legal interaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“short-range transceiver”, “device”, “smart phone”, “data packet”, “server”, “processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
“token”:
generally linking to the particular technology of data tokenization as a means to perform an abstract idea   
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0048] A scanner can be manifested or implemented in many ways. … a scanner (also referred to as “device” herein; beacons, typically mobile devices, are referred to herein as “beacon” “user” or “smartphone”) can be a home appliance, …a consumer electronic device, and so on….[0051] Beacons can take various forms, most are Internet-enabled, but the most common are smartphones…[0055] a user device (e.g. a smart phone, …tablet…)…[0056]   the app can operate in most widely used personal devices, platforms or operating systems, such as Android, iOS, and others that run on phones….[0081] computing device 900 may be a hand-held computing device (e.g. Apple iPad, Microsoft Surface, Samsung Galaxy Note, an Android Tablet); a smart phone (e.g. Apple iPhone, Google Pixel, Samsung Galaxy S); a portable computer (e.g. netbook, laptop, convertible)”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 15 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 16: 
“opening a gate, unlatching a turnstile, displaying an image, playing audio data, unlatching a door, delivering a good, deactivating an alarm, and printing a receipt”: insignificant extra-solution activity to the judicial exception of user-perceptible action 
Claim 17: 
“processor”, “device”, “short-range transceiver”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
  “biometric sensor”: merely applying sensor technologies  as a tool to perform an abstract idea
Claim 18: 
“processor”, “device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 19: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 20: 
“server”: merely applying computer processing and networking technologies  as a tool to perform an abstract idea
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0048] A scanner can be manifested or implemented in many ways. … a scanner (also referred to as “device” herein; beacons, typically mobile devices, are referred to herein as “beacon” “user” or “smartphone”) can be a home appliance, …a consumer electronic device, and so on….[0051] Beacons can take various forms, most are Internet-enabled, but the most common are smartphones…[0055] a user device (e.g. a smart phone, …tablet…)…[0056]   the app can operate in most widely used personal devices, platforms or operating systems, such as Android, iOS, and others that run on phones….[0081] computing device 900 may be a hand-held computing device (e.g. Apple iPad, Microsoft Surface, Samsung Galaxy Note, an Android Tablet); a smart phone (e.g. Apple iPhone, Google Pixel, Samsung Galaxy S); a portable computer (e.g. netbook, laptop, convertible)”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0048] A scanner can be manifested or implemented in many ways. … a scanner (also referred to as “device” herein; beacons, typically mobile devices, are referred to herein as “beacon” “user” or “smartphone”) can be a home appliance, …a consumer electronic device, and so on….[0051] Beacons can take various forms, most are Internet-enabled, but the most common are smartphones…[0055] a user device (e.g. a smart phone, …tablet…)…[0056]   the app can operate in most widely used personal devices, platforms or operating systems, such as Android, iOS, and others that run on phones….[0081] computing device 900 may be a hand-held computing device (e.g. Apple iPad, Microsoft Surface, Samsung Galaxy Note, an Android Tablet); a smart phone (e.g. Apple iPhone, Google Pixel, Samsung Galaxy S); a portable computer (e.g. netbook, laptop, convertible)”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (“COST-EFFECTIVE MOBILE CONNECTIVITY PROTOCOLS”, U.S. Patent Number: 9781664 B2), in view of Wilson (“LIMITED OPERATIONAL LIFE PASSWORD FOR DIGITAL TRANSACTIONS”, U.S. Publication Number: 20190043045 A1),in view of Moscoe (“UNIVERSAL RECOGNITION PLATFORM”, Canadian Publication Number: CA2779774A1) in view of Hoyos (“SYSTEM AND METHOD FOR AUTHORIZING ACCESS TO ACCESS-CONTROLLED ENVIRONMENTS”, U.S. Publication Number: US 20140337930 A1).








Regarding Claim 1, 
Barnes teaches,
broadcasting with a first short-range transceiver of a reader device associated with transaction system to a smart phone, a first identifier; receiving with the first short-range transceiver of the reader device from the smart phone, an ephemeral ID,… providing with the first short-range transceiver of the reader device to the smart phone, a second identifier receiving with the first short-range transceiver of the reader device from the smart phone a token
(Barnes [Claim 11]... communication between a mobile device and an endpoint device...a first wireless communication channel from the mobile device via a first device identified by a first device identifier and a second wireless communication channel from the mobile device via a second device identified by a second device identifier includes: circuitry configured for establishing a plurality of wireless communication channels for....communication between a mobile device and an endpoint device)
authentication server
(Barnes [Col 18, Lines 28-30] The cloud may refer to ... a server.
Barnes  [Col 37, Line 56] network authentication)
Barnes does not teach wherein the ephemeral ID is not permanently associated with a user of the smart phone; and a unique data packet; wherein the token is determined by an …. in response to the second identifier and the unique data packet, and wherein the token comprises a payload portion; determining with a processor of the reader device whether the token is valid; and directing with the processor of the reader device the transaction system to perform a user-perceptible action for the user, that authorizes the user to enter or exit a location associated with the transaction system in response to determining the token to be valid; wherein the user-perceptible action is selected from a group consisting of: an audio output, a visual display, and a physical movement.
Wilson teaches,
wherein the ephemeral ID is not permanently associated with a user of the smart phone;
(Wilson [0121]    “look” for a new specified unique identifier for a different DAD ...This unlinking/re-linking may be useful when the user replaces their DAD, such as a smartphone. In yet other embodiments, the linking may be temporary...a user may form a link a short time before an intended transaction is to occur, and, may unlink after the transaction is completed 
Wilson  [0142]  each LDTDP or a sub-set of LDTDPs stored on a DAD may have a PIN associated therewith (or contained therein). The PIN may be a static PIN, or could be a dynamically generated PIN.)
and a unique data packet; 
(Wilson [0008] Digital transaction documents have a unique IDentification (unique ID), typically having a number, an alphanumeric ID, or a unique name. The unique ID may be located on, or in, the digital transaction document)
wherein the token is determined by an …. in response to the second identifier and the unique data packet, and wherein the token comprises a payload portion;
(Wilson [0018] token to authenticate the user
Wilson [0028] A token (or digital token) may be generated by a third party...The token may be generated ... using inputs from a selection ...unique ID ... and/or ... based on the ID of the merchant or the terminal where the transaction is occurring...or various other criteria.)
 determining with a processor of the reader device whether the token is valid; 
(Wilson [0018]  use of a hardware token to authenticate the user.)
and directing with the processor of the reader device the transaction system to perform a user-perceptible action for the user
(Wilson [0136] the DAD may alert the user    
Wilson [0139]  the user may be provided with alerts)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the limited operational life password teachings of Wilson such that “linking between the DTC and the DAD is permanent, or semi-permanent, and cannot be unlinked, or re-linked without permission and required action from, for example, one of the previously-mentioned third parties” (Wilson [0121]).        The modification would have been obvious, because it is merely applying a known technique (i.e. limited operational life password) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “unlinking/re-linking may be useful when the user replaces their DAD, such as a… smartphone. In yet other embodiments, the linking may be temporary...a user may form a link a short time before an intended transaction is to occur, and, may unlink after the transaction is completed” Wilson [0121])
Wilson does not teach that authorizes the user to enter or exit a location associated with the transaction system in response to determining the token to be valid; wherein the user-perceptible action is selected from a group consisting of: an audio output, a visual display, and a physical movement.
Moscoe teaches,
that authorizes the user to enter or exit a location associated with the transaction system in response to determining the token to be valid.
(Moscoe [page 28, first paragraph] Universal Recognition Token One Inc.'s Universal Recognition enables customers to use a single token in order to identify themselves 
Moscoe [page 37, second paragraph] uses their enrolled Credit Card or One Inc. token to identify their presence.
Moscoe [page 66] An access control system determines who is allowed to enter or exit, where they are allowed to exit or enter, and when they are allowed to enter or exit range of tokens can be used to replace mechanical keys. The electronic access access based on the credential presented)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the universal recognition identifier teachings of  Moscoe using an “an easy to use Card or Token” (Moscoe [page 9, Executive Summary]).        The modification would have been obvious, because it is merely applying a known technique (i.e. universal recognition identifier) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “solves the problem of the Customer carrying too many loyalty and membership cards.... By allowing a person to use the card or token of their choice as an identifier at many locations, One Inc. increases customer participation and satisfaction.” Moscoe [page 9, Executive Summary])
Moscoe does not teach   wherein the user-perceptible action is selected from a group consisting of: an audio output, a visual display, and a physical movement.
Hoyos teaches,
wherein the user-perceptible action is selected from a group consisting of: an audio output, a visual display, and a physical movement.
(Hoyos [0027] access management ... physical access control
Hoyos [0210] voice recognition may also be used to distinguish between live and spoof images. 
Hoyos [0118]  displays a prompt 
Hoyos [0110] detect these small motions of the subject
Hoyos [0163]  eye motion characteristics as detected by eye tracking algorithms and head motion characteristics as detected by tracking the movement of a face and/or head.
Hoyos [0202] detecting such chest movement so as to differentiate between a live subject and a static reproduction (e.g., a photograph which won't exhibit such movement).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the physical access control teachings of  Hoyos for  “authorizing access to access-controlled environments” (Hoyos [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. physical access control) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “the secure authentication system can, based on biometric authentication, authorize a user's access to devices, online services, physical locations or any networked environment that require user authorization.” Hoyos [Abstract])

Moscoe teaches,
that authorizes
Regarding Claim 2, 
Barnes, Wilson, Hoyos, and Moscoe  teach the method of Claim 1 as described earlier.
Barnes and Wilson do not teach wherein the user-perceptible action is selected from a group consisting of: opening a gate, unlatching a turnstile, displaying an image, playing audio data, unlatching a door, delivering a good, deactivating an alarm.
Moscoe  teaches,
 wherein the user-perceptible action is selected from a group consisting of: opening a gate, unlatching a turnstile, displaying an image, playing audio data, unlatching a door, delivering a good, deactivating an alarm, and printing a receipt.
(Moscoe [page 69, first paragraph]  An access control point can be a door, turnstile, parking gate
Moscoe [page 69, second paragraph] Exiting a door)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the universal recognition identifier teachings of  Moscoe using an “an easy to use Card or Token” (Moscoe [page 9, Executive Summary]).        The modification would have been obvious, because it is merely applying a known technique (i.e. universal recognition identifier) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “solves the problem of the Customer carrying too many loyalty and membership cards.... By allowing a person to use the card or token of their choice as an identifier at many locations, One Inc. increases customer participation and satisfaction.” Moscoe [page 9, Executive Summary])
Regarding Claim 3, 
Barnes, Wilson, Hoyos, and Moscoe  teach the method of Claim 1 as described earlier.
Barnes does not teach wherein the method further comprising:
 Wilson teaches,
wherein the payload portion comprises financial data associated with the user;
(Wilson [0086]  digital transaction document may be a credit card, debit card, bank account...and/or various other kinds and types of digital transaction document)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the limited operational life password teachings of Wilson such that “linking between the DTC and the DAD is permanent, or semi-permanent, and cannot be unlinked, or re-linked without permission and required action from, for example, one of the previously-mentioned third parties” (Wilson [0121]).        The modification would have been obvious, because it is merely applying a known technique (i.e. limited operational life password) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “unlinking/re-linking may be useful when the user replaces their DAD, such as a… smartphone. In yet other embodiments, the linking may be temporary...a user may form a link a short time before an intended transaction is to occur, and, may unlink after the transaction is completed” Wilson [0121])

Wilson does not teach wherein the method further comprising: determining with the processor of the reader device a transaction amount; requesting with the processor of the reader device that the transaction amount and the financial account associated with the user are recorded; and receiving with the processor of the reader device an indication that transaction amount and the financial account associated with the user are recorded; and wherein the directing with the processor of the reader device the transaction system to perform the user-perceptible action for the user authorizing the user to enter or exit the location with the reader device is also in response to receiving the indication that the transaction amount and the financial account are recorded.
Moscoe   teaches,
wherein the method further comprising: determining with the processor of the reader device a transaction amount; requesting with the processor of the reader device that the transaction amount and the financial account associated with the user are recorded; and receiving with the processor of the reader device an indication that transaction amount and the financial account associated with the user are recorded; and wherein the directing with the processor of the reader device the transaction system to perform the user-perceptible action for the user authorizing the user to enter or exit the location with the reader device is also in response to receiving the indication that the transaction amount and the financial account are recorded.
(Moscoe [page 38, item 9]  calculate the points...send Points, Balance and Payment amount to the Customer's endpoint.
Moscoe [page 38, item 10]  Points and Balance are sent back to Customer 
Moscoe [page 66] transaction is recorded
Moscoe [page 75, MTI 0130] Confirmation of receipt of authorization
Moscoe [page 87, last paragraph]  entire chain for transactions may be confirmed
Moscoe [page 69, second paragraph] Exiting a door
Moscoe [page 66] An access control system determines who is allowed to enter or exit, where they are allowed to exit or enter, and when they are allowed to enter or exit range of tokens can be used to replace mechanical keys.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the universal recognition identifier teachings of  Moscoe using an “an easy to use Card or Token” (Moscoe [page 9, Executive Summary]).        The modification would have been obvious, because it is merely applying a known technique (i.e. universal recognition identifier) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “solves the problem of the Customer carrying too many loyalty and membership cards.... By allowing a person to use the card or token of their choice as an identifier at many locations, One Inc. increases customer participation and satisfaction.” Moscoe [page 9, Executive Summary])
Regarding Claim 4, 
Barnes, Wilson, Hoyos, and Moscoe  teach the method of Claim 1 as described earlier.
Barnes does not teach wherein the payload portion comprises financial data associated with the user; wherein the method further comprising: providing with a first wide-area transceiver the financial data associated with the user and data associated with the reader device to a financial server associated with the financial data; and receiving with the first wide-area transceiver of the reader device from the financial server an indication that the financial data associated with the user and the data associated with the reader device are recorded; and wherein the directing with the processor of the reader device the transaction system to perform the user-perceptible action for the user is also in response to receiving the indication that financial data and the data associated with the reader device are recorded.
Wilson teaches,
wherein the payload portion comprises financial data associated with the user; wherein the method further comprising: providing with a first wide-area transceiver the financial data associated with the user and data associated with the reader device to a financial server associated with the financial data; 
(Wilson [0111] device is connected...to a network (perhaps via another third party, such as a payment processor),... and communicate with a digital transaction system device
Wilson [0086]  digital transaction document may be a credit card, debit card, bank account...and/or various other kinds and types of digital transaction document)
and receiving with the first wide-area transceiver of the reader device from the financial server an indication that the financial data associated with the user and the data associated with the reader device are recorded; 
(Wilson [0085] Logical Digital Transaction Document Packets (LDTDPs), each LDTDP representing a digital transaction document 
Wilson [0089] at least one of the plurality of LDTDPs is stored on the DAD... LDTDPs is stored in LDTDP storage memory located on the DTC
Wilson  [0005] terminals may be operably connected to financial institutions or other third party organizations)
and wherein the directing with the processor of the reader device the transaction system to perform the user-perceptible action for the user is also in response to receiving the indication that financial data and the data associated with the reader device are recorded.
(Wilson [0136] the DAD may alert the user    
Wilson [0139]  the user may be provided with alerts
Wilson [0266] terminal internally on the DTC to effect communications confirming with commands recognised by the EMC device. 
Wilson [0089] at least one of the plurality of LDTDPs is stored on the DAD... LDTDPs is stored in LDTDP storage memory located on the DTC)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the limited operational life password teachings of Wilson such that “linking between the DTC and the DAD is permanent, or semi-permanent, and cannot be unlinked, or re-linked without permission and required action from, for example, one of the previously-mentioned third parties” (Wilson [0121]).        The modification would have been obvious, because it is merely applying a known technique (i.e. limited operational life password) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “unlinking/re-linking may be useful when the user replaces their DAD, such as a… smartphone. In yet other embodiments, the linking may be temporary...a user may form a link a short time before an intended transaction is to occur, and, may unlink after the transaction is completed” Wilson [0121])

Regarding Claim 5, 
Barnes, Wilson, Hoyos, and Moscoe  teach the method of Claim 1 as described earlier.
Barnes does not teach wherein the unique data packet is selected from a group consisting: a pseudorandom number, a nonce, a random number, and a time stamp.
Wilson teaches,
wherein the unique data packet is selected from a group consisting: a pseudorandom number, a nonce, a random number, and a time stamp.
(Wilson [0148]  cryptogram may be created containing a token, along with one or more of the associated document's...expiry date, ...time, date...and various other random, pseudo-random or non-random inputs)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the limited operational life password teachings of Wilson such that “linking between the DTC and the DAD is permanent, or semi-permanent, and cannot be unlinked, or re-linked without permission and required action from, for example, one of the previously-mentioned third parties” (Wilson [0121]).        The modification would have been obvious, because it is merely applying a known technique (i.e. limited operational life password) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “unlinking/re-linking may be useful when the user replaces their DAD, such as a… smartphone. In yet other embodiments, the linking may be temporary...a user may form a link a short time before an intended transaction is to occur, and, may unlink after the transaction is completed” Wilson [0121])
Regarding Claim 6, 
Barnes, Wilson, Hoyos, and Moscoe  teach the method of Claim 1 as described earlier.
Wilson teaches,
and wherein the method further comprises: broadcasting with the first short-range transceiver of the reader device associated with the transaction system to the smart phone, the first identifier; receiving with the first short-range transceiver of the reader device from the smart phone, the ephemeral ID,  …providing with the first short-range transceiver of the reader device to the smart phone, the second identifier
(Barnes [Claim 11]... communication between a mobile device and an endpoint device...a first wireless communication channel from the mobile device via a first device identified by a first device identifier and a second wireless communication channel from the mobile device via a second device identified by a second device identifier includes: circuitry configured for establishing a plurality of wireless communication channels for....communication between a mobile device and an endpoint device)
Barnes does not teach wherein the directing with the processor of the reader device the peripheral device to perform the user-perceptible action comprises directing with the processor of the reader device the transaction system to perform the user-perceptible action for the user, authorizing the user to enter the location associated with the reader device in response to determining the token to be valid; wherein the ephemeral ID is not permanently associated with the user of the smart phone; and another unique data packet; receiving with the first short-range transceiver of the reader device from the smart phone another token, wherein the other token is determined by the authentication server in response to the second identifier and the other unique data packet, and wherein the other token comprises another payload portion; determining with the processor of the reader device whether the other token is valid; and directing with the processor of the reader device the transaction system to perform another user-perceptible action for the user, that authorizes the user to exit the location associated with the transaction system in response to determining the other token to be valid; wherein the other user-perceptible action is selected from a group consisting of: the audio output, the visual display, and the physical movement.
Wilson teaches,
wherein the directing with the processor of the reader device the peripheral device to perform the user-perceptible action comprises directing with the processor of the reader device the transaction system to perform the user-perceptible action for the user,
(Wilson [0136] the DAD may alert the user    
Wilson [0139]  the user may be provided with alerts)
wherein the ephemeral ID is not permanently associated with the user of the smart phone;
(Wilson [0121]    “look” for a new specified unique identifier for a different DAD ...This unlinking/re-linking may be useful when the user replaces their DAD, such as a smartphone. In yet other embodiments, the linking may be temporary...a user may form a link a short time before an intended transaction is to occur, and, may unlink after the transaction is completed 
Wilson  [0142]  each LDTDP or a sub-set of LDTDPs stored on a DAD may have a PIN associated therewith (or contained therein). The PIN may be a static PIN, or could be a dynamically generated PIN.)
and another unique data packet;
(Wilson [0008] Digital transaction documents have a unique IDentification (unique ID), typically having a number, an alphanumeric ID, or a unique name. The unique ID may be located on, or in, the digital transaction document)
receiving with the first short-range transceiver of the reader device from the smart phone another token, 
(Wilson [0087]  may include the unique ID and a token associated with the unique ID, the unique ID and token both associated with the digital transaction)
wherein the other token is determined by the authentication server in response to the second identifier and the other unique data packet, and wherein the other token comprises another payload portion;
(Wilson [0018] token to authenticate the user
Wilson [0028] A token (or digital token) may be generated by a third party...The token may be generated ... using inputs from a selection ...unique ID ... and/or ... based on the ID of the merchant or the terminal where the transaction is occurring...or various other criteria.)
determining with the processor of the reader device whether the other token is valid; 
(Wilson [0018]  use of a hardware token to authenticate the user.)
and directing with the processor of the reader device the transaction system to perform another user-perceptible action for the user,
(Wilson [0136] the DAD may alert the user    
Wilson [0139]  the user may be provided with alerts)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the limited operational life password teachings of Wilson such that “linking between the DTC and the DAD is permanent, or semi-permanent, and cannot be unlinked, or re-linked without permission and required action from, for example, one of the previously-mentioned third parties” (Wilson [0121]).        The modification would have been obvious, because it is merely applying a known technique (i.e. limited operational life password) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “unlinking/re-linking may be useful when the user replaces their DAD, such as a… smartphone. In yet other embodiments, the linking may be temporary...a user may form a link a short time before an intended transaction is to occur, and, may unlink after the transaction is completed” Wilson [0121])
Wilson does not teach authorizing the user to enter the location associated with the reader device in response to determining the token to be valid; that authorizes the user to exit the location associated with the transaction system in response to determining the other token to be valid; wherein the other user-perceptible action is selected from a group consisting of: the audio output, the visual display, and the physical movement.
Moscoe teaches,
authorizing the user to enter the location associated with the reader device in response to determining the token to be valid; 
(Moscoe [page 28, first paragraph] Universal Recognition Token One Inc.'s Universal Recognition enables customers to use a single token in order to identify themselves 
Moscoe [page 37, second paragraph] uses their enrolled Credit Card or One Inc.)
that authorizes the user to exit the location associated with the transaction system in response to determining the other token to be valid.
(Moscoe [page 28, first paragraph] Universal Recognition Token One Inc.'s Universal Recognition enables customers to use a single token in order to identify themselves 
Moscoe [page 37, second paragraph] uses their enrolled Credit Card or One Inc.
token to identify their presence.
Moscoe [page 66] An access control system determines who is allowed to enter or exit, where they are allowed to exit or enter, and when they are allowed to enter or exit range of tokens can be used to replace mechanical keys. The electronic access access based on the credential presented)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the universal recognition identifier teachings of  Moscoe using an “an easy to use Card or Token” (Moscoe [page 9, Executive Summary]).        The modification would have been obvious, because it is merely applying a known technique (i.e. universal recognition identifier) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “solves the problem of the Customer carrying too many loyalty and membership cards.... By allowing a person to use the card or token of their choice as an identifier at many locations, One Inc. increases customer participation and satisfaction.” Moscoe [page 9, Executive Summary])
Moscoe does not teach   wherein the user-perceptible action is selected from a group consisting of: an audio output, a visual display, and a physical movement.
Hoyos teaches,
wherein the user-perceptible action is selected from a group consisting of: an audio output, a visual display, and a physical movement.
(Hoyos [0027] access management ... physical access control
Hoyos [0210] voice recognition may also be used to distinguish between live and spoof images. 
Hoyos [0118]  displays a prompt 
Hoyos [0110] detect these small motions of the subject
Hoyos [0163]  eye motion characteristics as detected by eye tracking algorithms and head motion characteristics as detected by tracking the movement of a face and/or head.
Hoyos [0202] detecting such chest movement so as to differentiate between a live subject and a static reproduction (e.g., a photograph which won't exhibit such movement).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the physical access control teachings of  Hoyos for  “authorizing access to access-controlled environments” (Hoyos [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. physical access control) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “the secure authentication system can, based on biometric authentication, authorize a user's access to devices, online services, physical locations or any networked environment that require user authorization.” Hoyos [Abstract])

Regarding Claim 7, 
Barnes, Wilson, Hoyos, and Moscoe  teach the method of Claim 1 as described earlier.
Barnes does not teach capturing with a first biometric sensor of the reader device biometric data associated with the user; forming with the processor of the reader device secure biometric data in response to the biometric data; providing with the first short-range transceiver of the reader device to the smart phone, the secure biometric data; and wherein the token is determined by the authentication server in response to the second identifier, the unique data packet, and the secure biometric data.
Wilson teaches wherein the token is determined by the authentication server in response to the second identifier, the unique data packet,
(Wilson [0018] token to authenticate the user
Wilson [0028] A token (or digital token) may be generated by a third party...The token may be generated ... using inputs from a selection ...unique ID ... and/or ... based on the ID of the merchant or the terminal where the transaction is occurring...or various other criteria.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the limited operational life password teachings of Wilson such that “linking between the DTC and the DAD is permanent, or semi-permanent, and cannot be unlinked, or re-linked without permission and required action from, for example, one of the previously-mentioned third parties” (Wilson [0121]).        The modification would have been obvious, because it is merely applying a known technique (i.e. limited operational life password) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “unlinking/re-linking may be useful when the user replaces their DAD, such as a… smartphone. In yet other embodiments, the linking may be temporary...a user may form a link a short time before an intended transaction is to occur, and, may unlink after the transaction is completed” Wilson [0121])
Wilson does not teach capturing with a first biometric sensor of the reader device biometric data associated with the user; forming with the processor of the reader device secure biometric data in response to the biometric data; providing with the first short-range transceiver of the reader device to the smart phone, the secure biometric data; and the secure biometric data.
Moscoe teaches,
capturing with a first biometric sensor of the reader device biometric data associated with the user; forming with the processor of the reader device secure biometric data in response to the biometric data; providing with the first short-range transceiver of the reader device to the smart phone, the secure biometric data; and the secure biometric data.
(Moscoe [page 69, fourth paragraph] biometric input.
Moscoe [page 26, fifth paragraph] Physical and access security include biometric and two factor authentication)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the universal recognition identifier teachings of  Moscoe using an “an easy to use Card or Token” (Moscoe [page 9, Executive Summary]).        The modification would have been obvious, because it is merely applying a known technique (i.e. universal recognition identifier) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “solves the problem of the Customer carrying too many loyalty and membership cards.... By allowing a person to use the card or token of their choice as an identifier at many locations, One Inc. increases customer participation and satisfaction.” Moscoe [page 9, Executive Summary])
Regarding Claim 8, 
Barnes teaches,
a reader device having a first-short range transceiver coupled to the transaction system, wherein the first short-range transceiver is configured to output a first identifier to a smart phone, wherein the first short-range transceiver is configured to receive an ephemeral ID from the smart phone,… wherein the first short-range transceiver is configured to output a second identifier
(Barnes [Claim 11]... communication between a mobile device and an endpoint device...a first wireless communication channel from the mobile device via a first device identified by a first device identifier and a second wireless communication channel from the mobile device via a second device identified by a second device identifier includes: circuitry configured for establishing a plurality of wireless communication channels for....communication between a mobile device and an endpoint device)
Barnes does not teach a transaction system configured to perform a user-perceptible action; wherein the ephemeral ID is not permanently associated with a user of the smart phone; and a unique data packet to the smart phone, wherein the first short-range transceiver is configured to receive a token from the smart phone, wherein the token is determined by an authentication server in response to the second identifier and the unique data packet, and wherein the token comprises a payload portion comprising transaction data, wherein a processor of the reader device is configured determine whether the token is valid, wherein the processor of the reader device is configured determine whether the transaction data indicates a success condition, wherein the processor of the reader device is configured to direct the transaction system to perform the user-perceptible action for the user in response to determining that the token is valid and the transaction data indicates the success condition; wherein the user-perceptible action is selected from a group consisting of: an audio output, a visual display, and a physical movement.
Wilson teaches,
a transaction system configured to perform a user-perceptible action;
(Wilson [0136] the DAD may alert the user    
Wilson [0139]  the user may be provided with alerts)
wherein the ephemeral ID is not permanently associated with a user of the smart phone,
(Wilson [0121] “look” for a new specified unique identifier for a different DAD ...This unlinking/re-linking may be useful when the user replaces their DAD, such as a smartphone. In yet other embodiments, the linking may be temporary...a user may form a link a short time before an intended transaction is to occur, and, may unlink after the transaction is completed
Wilson [0142] each LDTDP or a sub-set of LDTDPs stored on a DAD may have a PIN associated therewith (or contained therein). The PIN may be a static PIN, or could be a dynamically generated PIN.)
and a unique data packet to the smart phone, 
(Wilson [0008] Digital transaction documents have a unique IDentification (unique ID), typically having a number, an alphanumeric ID, or a unique name. The unique ID may be located on, or in, the digital transaction document)
wherein the first short-range transceiver is configured to receive a token from the smart phone, wherein the token
(Wilson [0087]  may include the unique ID and a token associated with the unique ID, the unique ID and token both associated with the digital transaction)
 is determined by an authentication server in response to the second identifier and the unique data packet, and wherein the token comprises a payload portion 
(Wilson [0018] token to authenticate the user
Wilson [0028] A token (or digital token) may be generated by a third party...The token may be generated ... using inputs from a selection ...unique ID ... and/or ... based on the ID of the merchant or the terminal where the transaction is occurring...or various other criteria.)
comprising transaction data, wherein a processor of the reader device is configured determine whether the token is valid, 
(Wilson [0018]  use of a hardware token to authenticate the user.)
wherein the processor of the reader device is configured determine whether the transaction data indicates a success condition, wherein the processor of the reader device is configured to direct the transaction system to perform the user-perceptible action for the user in response to determining that the token is valid and the transaction data indicates the success condition.
(Wilson  [0232] If successful verification has occurred 
Wilson [0136] the DAD may alert the user    
Wilson [0139]  the user may be provided with alerts)
Wilson does not teach   wherein the user-perceptible action is selected from a group consisting of: an audio output, a visual display, and a physical movement.
Hoyos teaches,
wherein the user-perceptible action is selected from a group consisting of: an audio output, a visual display, and a physical movement.
(Hoyos [0027] access management ... physical access control
Hoyos [0210] voice recognition may also be used to distinguish between live and spoof images. 
Hoyos [0118]  displays a prompt 
Hoyos [0110] detect these small motions of the subject
Hoyos [0163]  eye motion characteristics as detected by eye tracking algorithms and head motion characteristics as detected by tracking the movement of a face and/or head.
Hoyos [0202] detecting such chest movement so as to differentiate between a live subject and a static reproduction (e.g., a photograph which won't exhibit such movement).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the physical access control teachings of  Hoyos for  “authorizing access to access-controlled environments” (Hoyos [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. physical access control) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “the secure authentication system can, based on biometric authentication, authorize a user's access to devices, online services, physical locations or any networked environment that require user authorization.” Hoyos [Abstract])

Claim 9 is rejected on the same basis as Claim 2.
Claim 10 is rejected on the same basis as Claim 3.
Claim 11 is rejected on the same basis as Claim 7.
Regarding Claim 12, 
Barnes, Wilson, Hoyos, and Moscoe  teach the method of Claim 8 as described earlier.
Wilson teaches,
the authentication system coupled to the reader device via the smart phone, wherein the authentication system is configured to receive the second identifier,
(Barnes [Claim 11]... communication between a mobile device and an endpoint device... a second wireless communication channel from the mobile device via a second device identified by a second device identifier includes: circuitry configured for establishing a plurality of wireless communication channels for....communication between a mobile device and an endpoint device)
and the user financial data to a transaction server,
(Barnes [Col 18, Lines 28-30] The cloud may refer to ... a server.)
 and wherein the authentication system is configured to receive a financial authorization from the transaction server,
(Barnes [Col 16, Lines 15-21] use of a distributed computing system may occur in a territory even though parts of the system may be located outside of the territory (e.g., relay, server, processor, signal-bearing medium, transmitting computer, receiving computer, etc. located outside the territory).)
Barnes does not teach the unique data packet, a transaction amount, an identifier associated with the user, and user financial data, wherein the authentication system is configured to transmit the transaction amount; and wherein the authentication server is configured to determine the token also in response to the financial authorization.
 Wilson teaches,
the unique data packet,
(Wilson [0008] Digital transaction documents have a unique IDentification (unique ID), typically having a number, an alphanumeric ID, or a unique name. The unique ID may be located on, or in, the digital transaction document)
and user financial data
(Wilson [0086]  digital transaction document may be a credit card, debit card, bank account...and/or various other kinds and types of digital transaction document)
and wherein the authentication server is configured to determine the token also in response to the financial authorization.
(Wilson [0018] token to authenticate the user
Wilson [0028] A token (or digital token) may be generated by a third party...The token may be generated ... using inputs from a selection ...unique ID ... and/or ... based on the ID of the merchant or the terminal where the transaction is occurring...or various other criteria.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the limited operational life password teachings of Wilson such that “linking between the DTC and the DAD is permanent, or semi-permanent, and cannot be unlinked, or re-linked without permission and required action from, for example, one of the previously-mentioned third parties” (Wilson [0121]).        The modification would have been obvious, because it is merely applying a known technique (i.e. limited operational life password) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “unlinking/re-linking may be useful when the user replaces their DAD, such as a… smartphone. In yet other embodiments, the linking may be temporary...a user may form a link a short time before an intended transaction is to occur, and, may unlink after the transaction is completed” Wilson [0121])
Wilson does not teach a transaction amount, an identifier associated with the user; wherein the authentication system is configured to transmit the transaction amount,
Moscoe teaches,
a transaction amount, 
(Moscoe [page 38, item 9]  calculate the points...send Points, Balance and Payment amount to the Customer's endpoint.)
an identifier associated with the user;
(Moscoe [page 27, ISO...Number 2] Customer PAN, used to route account messages)
 wherein the authentication system is configured to transmit the transaction amount,
(Moscoe [page 38, item 9]  calculate the points...send Points, Balance and Payment amount to the Customer's endpoint.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the universal recognition identifier teachings of  Moscoe using an “an easy to use Card or Token” (Moscoe [page 9, Executive Summary]).        The modification would have been obvious, because it is merely applying a known technique (i.e. universal recognition identifier) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “solves the problem of the Customer carrying too many loyalty and membership cards.... By allowing a person to use the card or token of their choice as an identifier at many locations, One Inc. increases customer participation and satisfaction.” Moscoe [page 9, Executive Summary])
Regarding Claim 13, 
Barnes, Wilson, Hoyos, and Moscoe  teach the method of Claim 12 as described earlier.
Barnes and Wilson do not teach wherein the transaction system is configured to provide the transaction amount to the authentication system.
 Moscoe teaches,
wherein the transaction system is configured to provide the transaction amount to the authentication system.
(Moscoe [page 38, item 9]  calculate the points...send Points, Balance and Payment amount  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the universal recognition identifier teachings of  Moscoe using an “an easy to use Card or Token” (Moscoe [page 9, Executive Summary]).        The modification would have been obvious, because it is merely applying a known technique (i.e. universal recognition identifier) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “solves the problem of the Customer carrying too many loyalty and membership cards.... By allowing a person to use the card or token of their choice as an identifier at many locations, One Inc. increases customer participation and satisfaction.” Moscoe [page 9, Executive Summary])
Regarding Claim 14, 
Barnes, Wilson, Hoyos, and Moscoe  teach the method of Claim 12 as described earlier.
Barnes teaches,
wherein the authentication system is configured to receive user account data from the smart phone;
(Barnes [Claim 11]... communication between a mobile device and an endpoint device...a first wireless communication channel from the mobile device via a first device identified by a first device identifier 
Barnes  [Col3, Line 45] user data)
Barnes does not teach wherein the user financial data comprises encrypted user account data; and wherein the authentication system is configured to determine the encrypted user account information in response to the user account data.
Wilson teaches,
wherein the user financial data comprises encrypted user account data;
(Wilson [0004] contains encrypted data
Wilson  [0008] financial information relevant to the user)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the limited operational life password teachings of Wilson such that “linking between the DTC and the DAD is permanent, or semi-permanent, and cannot be unlinked, or re-linked without permission and required action from, for example, one of the previously-mentioned third parties” (Wilson [0121]).        The modification would have been obvious, because it is merely applying a known technique (i.e. limited operational life password) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “unlinking/re-linking may be useful when the user replaces their DAD, such as a… smartphone. In yet other embodiments, the linking may be temporary...a user may form a link a short time before an intended transaction is to occur, and, may unlink after the transaction is completed” Wilson [0121])
Wilson does not teach wherein the authentication system is configured to determine the encrypted user account information in response to the user account data.
Moscoe teaches,
wherein the authentication system is configured to determine the encrypted user account information in response to the user account data.
(Moscoe [page 27, ISO...Number 2] Customer PAN, used to route account messages
Moscoe [Page 49, first paragraph] where Card or Personal Identifiable Information is exchanged and stored, Encrypted and Secure transmissions may be required for information in transit and at rest.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the universal recognition identifier teachings of  Moscoe using an “an easy to use Card or Token” (Moscoe [page 9, Executive Summary]).        The modification would have been obvious, because it is merely applying a known technique (i.e. universal recognition identifier) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “solves the problem of the Customer carrying too many loyalty and membership cards.... By allowing a person to use the card or token of their choice as an identifier at many locations, One Inc. increases customer participation and satisfaction.” Moscoe [page 9, Executive Summary])
Regarding Claim 15, 
Barnes teaches,
broadcasting with a first short-range transceiver of a reader device associated with transaction system a first identifier to a smart phone; receiving with the first short-range transceiver of the reader device an ephemeral ID from the smart phone… providing with the first short-range transceiver of the reader device transaction data comprising a second identifier
(Barnes [Claim 11]... communication between a mobile device and an endpoint device...a first wireless communication channel from the mobile device via a first device identified by a first device identifier and a second wireless communication channel from the mobile device via a second device identified by a second device identifier includes: circuitry configured for establishing a plurality of wireless communication channels for....communication between a mobile device and an endpoint device)
providing with a third transceiver of the authentication server; receiving with the third transceiver
(Barnes  [Col 2, Line 59] a third device and circuitry for signaling
Barnes [Col 26, Line 37]  one or more servers)
Barnes does not teach wherein the ephemeral ID is not permanently associated with a user of the smart phone; and a unique data packet to the smart phone; receiving from a second transceiver of the authentication server the transaction data; , a transaction amount and a user identifier from the smart phone; determining with a first processor in the authentication server a financial server associated with the user in response to the user identifier; determining with the first processor in the authentication server user financial data in response to the user identifier; the user financial data and the transaction amount to the financial server; a response from the financial server in response to the user financial data and the transaction amount, wherein the response comprises an approved condition or an unapproved condition; determining with the first processor a token in response to the response and the transaction data; providing with the second transceiver the token to the smart phone; receiving with the first transceiver the token from the smart phone; determining with a second processor of the reader device whether the token is authentic; determining with a second processor of the reader device whether the response is the approved condition; and directing with the second processor a peripheral device to perform a user- perceptible action in response to determining the token is authentic and in response to the determining the response is the approved condition; wherein the user-perceptible action is selected from a group consisting of: an audio output, a visual display, and a physical
Wilson teaches,
wherein the ephemeral ID is not permanently associated with a user of the smart phone;
(Wilson [0121]    “look” for a new specified unique identifier for a different DAD ...This unlinking/re-linking may be useful when the user replaces their DAD, such as a smartphone. In yet other embodiments, the linking may be temporary...a user may form a link a short time before an intended transaction is to occur, and, may unlink after the transaction is completed 
Wilson  [0142]  each LDTDP or a sub-set of LDTDPs stored on a DAD may have a PIN associated therewith (or contained therein). The PIN may be a static PIN, or could be a dynamically generated PIN.)
and a unique data packet to the smart phone;
(Wilson [0008] Digital transaction documents have a unique IDentification (unique ID), typically having a number, an alphanumeric ID, or a unique name. The unique ID may be located on, or in, the digital transaction document)
receiving from a second transceiver of the authentication server the transaction data,
(Wilson [0087]  may include the unique ID and a token associated with the unique ID, the unique ID and token both associated with the digital transaction)
determining with the first processor a token in response to the response and the transaction data; providing with the second transceiver the token to the smart phone; receiving with the first transceiver the token from the smart phone; determining with a second processor of the reader device whether the token is authentic;
(Wilson [0018] token to authenticate the user
Wilson [0028] A token (or digital token) may be generated by a third party...The token may be generated ... using inputs from a selection ...unique ID ... and/or ... based on the ID of the merchant or the terminal where the transaction is occurring...or various other criteria.
Wilson [0018]  use of a hardware token to authenticate the user.)
directing with the second processor a peripheral device to perform a user- perceptible action in response to determining the token is authentic and in response to the determining the response is the approved condition.
(Wilson [0018] token to authenticate the user
Wilson [0028] A token (or digital token) may be generated by a third party...The token may be generated ... using inputs from a selection ...unique ID ... and/or ... based on the ID of the merchant or the terminal where the transaction is occurring...or various other criteria.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the limited operational life password teachings of Wilson such that “linking between the DTC and the DAD is permanent, or semi-permanent, and cannot be unlinked, or re-linked without permission and required action from, for example, one of the previously-mentioned third parties” (Wilson [0121]).        The modification would have been obvious, because it is merely applying a known technique (i.e. limited operational life password) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “unlinking/re-linking may be useful when the user replaces their DAD, such as a… smartphone. In yet other embodiments, the linking may be temporary...a user may form a link a short time before an intended transaction is to occur, and, may unlink after the transaction is completed” Wilson [0121])
Wilson does not teach a transaction amount and a user identifier from the smart phone; determining with a first processor in the authentication server a financial server associated with the user in response to the user identifier; determining with the first processor in the authentication server user financial data in response to the user identifier; the user financial data and the transaction amount to the financial server; a response from the financial server in response to the user financial data and the transaction amount, wherein the response comprises an approved condition or an unapproved condition; determining with a second processor of the reader device whether the response is the approved condition; wherein the user-perceptible action is selected from a group consisting of: an audio output, a visual display, and a physical
Moscoe teaches
a transaction amount
(Moscoe [page 38, item 9]  calculate the points...send Points, Balance and Payment amount to the Customer's endpoint.)
 and a user identifier from the smart phone;
(Moscoe [page 27, ISO...Number 2] Customer PAN, used to route account messages
Moscoe [Page 49, first paragraph] where Card or Personal Identifiable Information is exchanged and stored, Encrypted
and Secure transmissions may be required for information in transit and at rest.
Moscoe [Appendix 10 > The One Universal Token]  a Smartphone application)
determining with a first processor in the authentication server a financial server associated with the user in response to the user identifier; determining with the first processor in the authentication server user financial data in response to the user identifier;
(Moscoe  [page 12, third paragraph]  (Servers, Database) components may be limited to authenticated authorized personnel
Moscoe  [page 37, item 4] Payment Networks
Moscoe  [page 146, fourth bullet] application servers for complete asymmetric and symmetric cryptography
Moscoe  [page 4, fifth paragraph]  wherein the server is authorized and deemed legitimate 
Moscoe [page 27, ISO...Number 2] Customer PAN, used to route account messages)
  the user financial data and the transaction amount to the financial server;
(Moscoe [page 38, item 9]  calculate the points...send Points, Balance and Payment amount to the Customer's endpoint.
Moscoe [page 27, ISO...Number 2] Customer PAN, used to route account messages)
a response from the financial server in response to the user financial data and the transaction amount, 
(Moscoe [page 38, item 9]  calculate the points...send Points, Balance and Payment amount to the Customer's endpoint.
Moscoe [page 27, ISO...Number 2] Customer PAN, used to route account messages)
wherein the response comprises an approved condition or an unapproved condition;
(Moscoe  [page 29]  entity that receives and approves transactions...approved by the issuer)
determining with a second processor of the reader device whether the response is the approved condition
(Moscoe  [page 29]  entity that receives and approves transactions...approved by the issuer)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the universal recognition identifier teachings of  Moscoe using an “an easy to use Card or Token” (Moscoe [page 9, Executive Summary]).        The modification would have been obvious, because it is merely applying a known technique (i.e. universal recognition identifier) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “solves the problem of the Customer carrying too many loyalty and membership cards.... By allowing a person to use the card or token of their choice as an identifier at many locations, One Inc. increases customer participation and satisfaction.” Moscoe [page 9, Executive Summary])
Moscoe does not teach   wherein the user-perceptible action is selected from a group consisting of: an audio output, a visual display, and a physical movement.
Hoyos teaches,
wherein the user-perceptible action is selected from a group consisting of: an audio output, a visual display, and a physical movement.
(Hoyos [0027] access management ... physical access control
Hoyos [0210] voice recognition may also be used to distinguish between live and spoof images. 
Hoyos [0118]  displays a prompt 
Hoyos [0110] detect these small motions of the subject
Hoyos [0163]  eye motion characteristics as detected by eye tracking algorithms and head motion characteristics as detected by tracking the movement of a face and/or head.
Hoyos [0202] detecting such chest movement so as to differentiate between a live subject and a static reproduction (e.g., a photograph which won't exhibit such movement).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the physical access control teachings of  Hoyos for  “authorizing access to access-controlled environments” (Hoyos [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. physical access control) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “the secure authentication system can, based on biometric authentication, authorize a user's access to devices, online services, physical locations or any networked environment that require user authorization.” Hoyos [Abstract])

Claim 16 is rejected on the same basis as Claim 2.
Claim 17 is rejected on the same basis as Claim 7.
Claim 18 is rejected on the same basis as Claim 8.
Regarding Claim 19, 
Barnes, Wilson, Hoyos, and Moscoe  teach the method of Claim 17 as described earlier.
Barnes and Wilson  do not teach wherein the biometric data is selected from a group consisting of: facial data, print data, finger print data, palm print data, iris data, motion data, audio data, and user gesture data.
Moscoe  teaches,
wherein the biometric data is selected from a group consisting of: facial data, print data, finger print data, palm print data, iris data, motion data, audio data, and user gesture data.
(Moscoe [page 69, last bullet] such as fingerprint
Moscoe [page 69, second paragraph] the motion detector detects motion at the door)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectivity protocols of Barnes to incorporate the universal recognition identifier teachings of  Moscoe using an “an easy to use Card or Token” (Moscoe [page 9, Executive Summary]).        The modification would have been obvious, because it is merely applying a known technique (i.e. universal recognition identifier) to a known concept (i.e. connectivity protocols) ready for improvement to yield predictable result (i.e. “solves the problem of the Customer carrying too many loyalty and membership cards.... By allowing a person to use the card or token of their choice as an identifier at many locations, One Inc. increases customer participation and satisfaction.” Moscoe [page 9, Executive Summary])
Claim 20 is rejected on the same basis as Claim 13.
Response to Remarks
Applicant's arguments filed on July 14, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  amendments rectify the previous rejections under 35 USC § 112. 
The rejection under 35 USC § 112 is lifted.
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“This system includes electronic hardware devices including: a smart phone (user device 1102), a reader device (reader 1104), an authentication server (Proxy Server 1106), a back-end server (1110), and a peripheral device."
Examiner responds:
The devices in the claimed invention are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0048] A scanner can be manifested or implemented in many ways. … a scanner (also referred to as “device” herein; beacons, typically mobile devices, are referred to herein as “beacon” “user” or “smartphone”) can be a home appliance, …a consumer electronic device, and so on….[0051] Beacons can take various forms, most are Internet-enabled, but the most common are smartphones…[0055] a user device (e.g. a smart phone, …tablet…)…[0056]   the app can operate in most widely used personal devices, platforms or operating systems, such as Android, iOS, and others that run on phones….[0081] computing device 900 may be a hand-held computing device (e.g. Apple iPad, Microsoft Surface, Samsung Galaxy Note, an Android Tablet); a smart phone (e.g. Apple iPhone, Google Pixel, Samsung Galaxy S); a portable computer (e.g. netbook, laptop, convertible)”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims are directed to an abstract idea without a practical application. 
The Applicant states:
“The Examiner incorrectly asserts that the claimed invention is a method for organizing 
human activity, e.g. authorizing a user to enter or exit a location. This is an impermissible broad interpretation. Under the Examiner's interpretation, any hardware that authorizes a user to enter or exit a location is not statutory subject matter. The flaw in such breath of assertion can be seen in example situations. For example, the interpretation means that a home security alarm system that claimed: a sensor, a networked control station and a keypad, would not be statutory subject matter. Under the Examiner's reasoning, the keypad that allows a human to enable or disable alarms when the human triggers an alarm is an insignificant, extra-solution activity. As another example, the interpretation means that a lift gate in a parking garage that claims a payment mechanism and a liftable gate would also not be statutory subject matter. Under the Examiner's reasoning, this lift gate payment mechanism allowing a human to enter a credit card, and the lifting of the gate are insignificant extra-solution activities. The Undersigned asserts that such examples (an alarm system, and a lift gate) are statutory subject matter, as they are specialized hardware systems that are designed to perform specific tasks.."
Examiner responds:
Following the Applicant’s examples. Correct, “authorizing a user to enter or exit a location” covers performance of a limitation as managing personal behavior or relationships or interactions between people  and falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Furthermore, it also falls under the mental processes enumeration of abstract idea as well. A police officer verbally permitting a person to enter a secure area exemplifies such a scenario.
In the next example, “a sensor, a networked control station and a keypad, would not be statutory subject matter.” This is not fully correct. Such an arrangement appears to be directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES). However, depending on the specificity and performance of the claim language,   the claim may or may not recite an abstract idea. (Step 2A-Prong 1:   The claim may or may not recite an abstract idea).
   A keypad that allows a human to enable or disable alarms when the human triggers an alarm is an insignificant, extra-solution activity. A generic keypad   sending data to a generically claimed alarm would be insignificant, extra-solution activity.
 However, if the claim language stated the keypad sends a signal to an actuator that rings or shakes a metal bell would not be considered an abstract idea as a physical manipulation or transformation occurs. See MPEP 2106.05(c) Particular Transformation.
In the final example, “the interpretation means that a lift gate in a parking garage that claims a payment mechanism and a liftable gate would also not be statutory subject matter.” This is not fully correct. Such an arrangement appears to be directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES). However, depending on the specificity and performance of the claim language,   the claim may or may not recite an abstract idea. (Step 2A-Prong 1:   The claim may or may not recite an abstract idea).
   A “lift gate payment mechanism allowing a human to enter a credit card, and the lifting of the gate”   can be divided into two components:
 “lift gate payment mechanism allowing a human to enter a credit card” 
The phrase recites a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A-Prong 1:   The claim  recites an abstract idea).
“and the lifting of the gate” 
The phrase would not be considered an abstract idea as a physical manipulation or transformation occurs in the “lifting” of the gate. See MPEP 2106.05(c) Particular Transformation.
Accordingly, the Applicant’s claim language does not integrate a judicial exception   into a practical application and thusly recites an abstract idea.
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
  Hoyos (“SYSTEM AND METHOD FOR AUTHORIZING ACCESS TO ACCESS-CONTROLLED ENVIRONMENTS”, U.S. Publication Number: US 20140337930 A1).
Applicant’s remarks regarding the rejection   made under 35 USC § 103 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC § 103 remains.


Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hammad (“VERIFICATION OF PORTABLE CONSUMER DEVICES”, WIPO Publication Number: WO 2010132808 A2) proposes verification of portable consumer devices …. a verification token is coupled to a computer …The verification token reads identification information from a user's portable consumer device (e.g., credit card) and sends the information to a validation entry over a communications network using the computer's networking facilities 
Ouyang (“MOBILE ACCESS CONTROL SYSTEM AND METHOD”, U.S. Publication Number: US 20150199859 A1) provides access door of a secured area, a lock that controls access into the secured area through the door, a controller coupled to the lock, a portable wireless device proximate the door, the portable wireless device wirelessly retrieves an identifier from the door, wirelessly transfers the identifier of the door and a personal identifier of a person carrying the portable wireless device to the controller, the controller compares the received personal identifier with a list of identifiers of persons authorized to enter the secured area, determines that the received personal identifier matches an identifier of the list of identifiers and activates the lock allowing physical entry by the person into the secured area.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697